            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 1 of 41




                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION


MELODI O’NEAL                                                                    PLAINTIFF

v.                                         Case No. 4:18-cv-00524-LPR

RON SELF, individually and
in his official capacity as employee of
the Little Rock School District,
JORDAN EASON, individually and
in her official capacity as employee of
the Little Rock School District                                               DEFENDANTS

                                                    ORDER

          Pending before the Court is a Motion for Summary Judgment by Defendants Ron Self and

Jordan Eason.1 In her Complaint, Plaintiff Melodi O’Neal brings claims for violations of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.; Section 504 of the

Rehabilitation Act, 29 U.S.C. § 701 et seq.; the Family and Medical Leave Act (“FMLA”), 29

U.S.C. § 2601 et seq.; and the Arkansas Civil Rights Act (“ACRA”), Arkansas Code Annotated §

16-123-101 et seq.2 Ms. O’Neal alleges that Defendants Ron Self and Jordan Eason, employees

of the Little Rock School District (“LRSD”), discriminated against Ms. O’Neal because of her

disability and unlawfully retaliated against her. Defendants Self and Eason move for summary

judgment on the claims against them.3 For the reasons discussed below, the Court GRANTS the

Motion in its entirety.




1
     Defs.’ Mot. for Summ. J. (Doc. 14).
2
     Pl.’s Compl. (Doc. 1).
3
     Defs.’ Mot. for Summ. J. (Doc. 14).
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 2 of 41




                                                   I. Background4

           The LRSD first employed Ms. O’Neal during the 2012-13 school year.5 She worked as a

full-time security officer at Gibbs Elementary School.6 Ms. O’Neal’s duties included patrolling

school grounds and buildings, ensuring playground safety, ensuring that gates and doors were

locked, overseeing school dismissal, and ensuring that children were picked up correctly.7 Dr.

Felicia Hobbs was the principal at Gibbs Elementary School and supervised Ms. O’Neal during

the entire time that Ms. O’Neal worked at Gibbs Elementary School.8

           In 2014, Ms. O’Neal became ill, and her condition worsened in 2015 and 2016.9 During

that time, Ms. O’Neal had a history of respiratory infections.10 After a visit with her doctor,

Matthew Steliga, on February 22, 2016, Ms. O’Neal learned that she would need surgery. 11 She

requested, and was granted, leave under the FMLA for the time period of March 31 to June 21,

2016.12 On April 1, 2016, Ms. O’Neal had her right lung surgically removed.13 Dr. Steliga’s initial

time estimate for her recovery was “[5] to 10 days of inpatient recovery and 2.5 to 3 months of

home recovery time.”14 On April 21, 2016, Dr. Steliga recommended that Ms. O’Neal “remain


4
     On summary judgment, the Court recites the genuinely disputed facts in a light most favorable to the Plaintiff,
     including giving the Plaintiff all reasonable inferences from the facts. The Court considers the most pro-plaintiff
     version of the record that a rational juror could conclude occurred. Accordingly, the Court’s factual recitation is
     only good for the summary judgment motion.
5
     Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶ 1.
6
     Id.
7
     Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 19:16–21.
8
     Id. at 18:21–25, 19:1–10. The parties dispute who supervised Ms. O’Neal. Ms. O’Neal maintains that Ms. Hobbs
     was her supervisor, while Mr. Self stated that Lieutenant Newth supervised Ms. O’Neal. Ex. B to Pl.’s Resp. to
     Statement of Facts (Doc. 25-4) at 6:2–34. This dispute is not material.
9
     Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶ 2.
10
     Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 22:2–5.
11
     Id. at 22:22–25.
12
     Id. at 22:14–17, 24:8–14.
13
     Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶ 3.
14
     Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 23:14–17.

                                                            2
                Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 3 of 41




out of work until August 1st, 2016.”15

           Then, on July 21, 2016, Dr. Steliga noted that Ms. O’Neal would be “able to work on level

ground and do light activity such as walking, but [could] not do any straining or lifting [of] more

than 10 pounds.”16 He informed Ms. O’Neal that she was medically unable to do things like heavy

lifting or climbing stairs.17 He also told Ms. O’Neal that she was medically unfit to intervene in

altercations.18 He instructed Ms. O’Neal that she was not medically cleared to return to work until

after her appointment on October 20, 2016.19 As a result, the LRSD approved Ms. O’Neal to take

additional FMLA leave during August 9–29, 2016.20 By August 29, 2016, Ms. O’Neal had

exhausted her FMLA leave.21 Accordingly, the LRSD granted Ms. O’Neal 34 days of medical

leave under the ADA beginning August 30, 2016 and ending on October 21, 2016.22

           Ms. O’Neal next visited Dr. Steliga on September 13, 2016.23 He restricted her from

climbing stairs quickly, jumping, and running.24 He also limited her maximum number of hours

performing sedentary work activities to four hours during an eight-hour shift.25 For the categories


15
     Id. at 24:23–25:1.
16
     Id. at 25:3–13.
17
     Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶ 4.
18
     Id.; Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 25:24–26:2.
19
     Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶ 5; Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 26:10–15. Ms.
     O’Neal maintains that these restrictions were based on the doctor’s understanding of the security officer’s role Ms.
     O’Neal currently had and not on the role of a mobile-patrol officer. Pl.’s Resp. to Statement of Facts (Doc. 25-2)
     ¶ 4.
20
     Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶ 6. Defendant Jordan Eason worked for the LRSD as an employee
     relations specialist in human resources and administered FMLA leave as well as ADA accommodations. Ex. A to
     Pl.’s Resp. to Statement of Facts (Doc. 25-3 at 5:24–25; 7: 2–14). The parties do not address a gap in Ms. O’Neal’s
     FMLA leave from June 21, 2016–August 8, 2016. The Court presumes that the gap represents a time period when
     Ms. O’Neal would not need leave because she would not have been working during the summer between the 2015-
     16 and 2016-2017 school years.
21
     Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶ 6.
22
     Id.
23
     Id. ¶ 7.
24
     Id.; Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 28:16–20.
25
     Pl.’s Resp. to Statement of Material Facts (Doc. 25-2) ¶ 7; Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 29:17–

                                                            3
              Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 4 of 41




of light, medium, and heavy work activity, the doctor approved “zero” hours.26 On October 13,

2016, Dr. Steliga wrote a note restricting Ms. O’Neal from working indefinitely.27 The doctor also

wrote that Ms. O’Neal has “shortness of breath with any activities related to [her] line of work,”

and that the removal of her lung caused her to “have significant difficulty breathing with any

exertion.”28

             During Ms. O’Neal’s leave, she and Ms. Eason had several interactive process meetings.29

In those meetings, they discussed Ms. O’Neal’s job description and her physical limitations.30 On

November 11, 2016, Ms. O’Neal completed an Interactive Process Questionnaire for the LRSD.31

The Interactive Process Questionnaire asked Ms. O’Neal to describe her impairment.32 She

responded that she “has one lung, shortness of breath, difficulty breathing and nerve damage . . .

.”33 When asked “what adjustments to the work environment or position responsibilities would

enable the employee to perform the essential functions of the position,” Ms. O’Neal responded

“none at this time.”34           Her responses further stated that she “should remain out of work

indefinitely.”35




     30:6.
26
     Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 30:7–15.
27
     Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶ 8; Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 31:12–17.
28
     Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 31:18–24. Ms. O’Neal states that, for both of these visits, Dr.
     Steliga’s limitations on her activity were based on her existing and unmodified security officer position, and not
     the mobile-patrol position to which she had applied. Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶¶ 7, 8.
29
     Ex. A to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-3) at 10:21–11:17.
30
     Id. at 11:15–17.
31
     Pl.’s Resp. to Statement of Material Facts (Doc. 25-2) ¶ 9.
32
     Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 32:20–33:6.
33
     Id. at 33:2–6.
34
     Id. at 33:15–23.
35
     Id. at 33:21–23.

                                                            4
             Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 5 of 41




           On January 9, 2017, Ms. O’Neal visited Dr. Steliga again.36 The doctor again did not

release Ms. O’Neal to return to work.37 His medical opinion was that Ms. O’Neal should “remain

out of work indefinitely” due to her difficulty breathing from exertion.38 The LRSD approved

leave under the ADA for the period of January 9, 2017 to March 17, 2017 for Ms. O’Neal.39 The

LRSD approved additional leave under the ADA for March 27, 2017 through May 31, 2017.40 As

a result, Ms. O’Neal was on leave for the entire 2016-17 school year.41

           Ms. O’Neal saw Dr. Steliga again on April 26, 2017.42 At this point, Dr. Steliga decided

that Ms. O’Neal was sufficiently recovered from her surgery to return to work.43 He indicated that

Ms. O’Neal still had some issues with shortness of breath with exertion.44 But he determined that

she was well enough to return to work starting in the fall of 2017. 45 Sadly, on June 27, 2017,

during the summer before the 2017-18 school year started, Ms. O’Neal was in a car accident that

resulted in injury to her lower back.46 When she visited St. Vincent Clinic Convenient Care later

that summer on July 28, 2017, the clinic indicated that Ms. O’Neal could return to work on July

30, 2017 with “some limitations of light duty” and advised that Ms. O’Neal should refrain from

sitting for more than thirty minutes and standing for longer than sixty minutes.47 Ms. O’Neal was


36
     Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶ 12.
37
     Id.
38
     Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 35:11–25.
39
     Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶ 13.
40
     Id. ¶ 15.
41
     Id. Again, Ms. O’Neal testified that Dr. Steliga’s decisions not to clear Ms. O’Neal for work were based on
     considering her security officer position without any accommodations.
42
     Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 37:2–4.
43
     Id. at 37:2–8.
44
     Id. at 37:9–12.
45
     Id. at 37:13–15.
46
     Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶ 17; Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 38:12–39:20.
47
     Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 40:16–41:3.

                                                           5
             Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 6 of 41




also advised against lifting anything heavier than five pounds or “bending or reaching overhead

for 10 days or until cleared by physical therapy.”48

           On August 4, 2017, Ms. O’Neal’s physical therapist at Stedman’s Physical Therapy stated

that Ms. O’Neal was “unable to return to work until further notice” because of the medical

restrictions on “prolonged sitting or standing, bending or lifting.”49 On September 18, 2017, Dr.

Watson, from Autumn Road Family Practice, also stated that Ms. O’Neal was “unable to return to

work until further notice” due to her injuries from the car accident.50 Specifically, Ms. O’Neal

experienced severe pain in her lower back and left leg after the accident.51 Her physical therapist

stated that “it may take many months until [Ms. O’Neal] is [in] pre-accident condition, but [she]

could still have limitations.”52 At this point, Ms. O’Neal had not received medical clearance to

return to work following the June car accident and she had not worked for the LRSD since March

31, 2016.


           Mobile-Patrol-Unit Officer Position

           Much of the focus of this case centers around Ms. O’Neal not getting a mobile-patrol

position. In May 2016, the LRSD made an online posting “that sought applications for vacant

mobile-patrol positions.”53 Ms. O’Neal applied for a permanent mobile-patrol position three times

while she was on leave—in May, June, and October of 2016.54 Additionally, in June of 2017, Ms.


48
     Id. at 41:4–8.
49
     Id. at 41:15–42:2.
50
     Id. at 42:3–15.
51
     Id. at 45:13–25.
52
     Id. at 44:10–13.
53
     Ex. 7 to Defs.’ Mot. for Summ. J. (Doc. 14-7) ¶ 3; Ex. D to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-6) at
     7.
54
     Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 48:8–22. On June 22, 2016, Ms. O’Neal spoke with LRSD human
     resources and said that she could not get anyone to speak with her about the mobile-patrol position. Ex. D to Pl.’s
     Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-6) at 5. On July 18, 2016 and again on August 22, 2016, Ms. O’Neal

                                                            6
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 7 of 41




O’Neal applied to a mobile-patrol position a fourth time, although this position had a limited, one-

year term.55

          Defendant Ron Self worked as the Director of Safety and Security for the LRSD starting

in July of 2015 and had knowledge of the hiring process for the mobile-patrol positions.56 In his

deposition, Mr. Self described the duties of the mobile-patrol job as “handl[ing] all the bus stops,

mornings and afternoons, respond[ing] to all the elementary school issues, mostly with parents,

because elementary school issues are typically with parents. And then assist[ing] with the middle

schools and high schools as needed.”57 Handling bus stops entailed “check[ing] on bus stops, as

well as get[ting] calls to them, for parents fighting, kids fighting, anything you can imagine.”58

For her part, Ms. O’Neal testified that mobile officers are called upon to intercede in altercations

and other disturbances, and that there is a need to respond quickly to these situations.59

          The LRSD job description for the mobile-patrol position listed qualifications and basic

performance responsibilities.60 The twelve qualifications for the position were the following:

                       (1) Must be 21 years of age.
                       (2) Must have a high school diploma or equivalent.
                       (3) Minimum of three (3) years of related experience required.



     filed formal complaints with human resources for the LRSD. Id. On September 6, 2016, Ms. O’Neal filed a formal
     charge with the EEOC. Id.
55
     Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 49:6–9. The first position was posted on May 16, 2016 and was
     listed as closing for applications on June 15, 2016. Ex. D to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-6)
     at 7. Ms. O’Neal states that the position was reposted and she applied a second time. Id. at 5, 8. The third time
     she applied, the job was posted on October 7, 2016 with a closing date of October 21, 2016. Id. at 5, 10–11. The
     one-year temporary mobile position opening was communicated by email by Mr. Self on June 15, 2017. Id. at 12.
     Ms. O’Neal applied to it on June 22, 2017. Id. at 13.
56
     Ex. 7 to Defs.’ Mot. for Summ. J. (Doc. 14-7) ¶ 1; see also Ex. B to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (25-4)
     at 44:2–24 (discussing the hiring process for the mobile-patrol position).
57
     Ex. B to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-4) at 40:2–6.
58
     Id. at 40:7–12.
59
     Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 88:13–89:25.
60
     Ex. D to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-6) at 15–16.

                                                            7
             Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 8 of 41




                  (4) Associates degree or higher from an accredited college or
                      university preferred.
                  (5) No misdemeanor arrests or convictions in the last six (6) years.
                  (6) No felony arrests or convictions.
                  (7) Must have a valid driver’s license [and the following:]
                      No conviction for careless or reckless driving or DWI in the last
                      (7) years.
                      No at fault accidents in the past 3 years.
                      No moving traffic violations in the past three (3) years.
                      Have not had driver’s license suspended, denied, or revoked in
                      the past three (3) years.
                  (8) Must be willing to submit to and pass a drug test.
                  (9) Must be able to meet the physical requirements of the job and
                      possess the ability to work in all environmental conditions to
                      perform common security functions and duties.
                  (10) A working knowledge of School and State Criminal Law.
                  (11) Knowledge of accident investigation (preferred).
                  (12) Applicants with bilingual skills are encouraged to apply.61

           The job description also listed fourteen items constituting “Basic

Performance Responsibilities”:

                  (1) Investigates traffic accidents occurring to school vehicles.
                  (2) Investigates incidents and provide[s] detailed reports about the
                      incidents.
                  (3) Patrols a designated area of the city in a cruiser.
                  (4) Assists in transporting students who have been identified as
                      behavior problems.
                  (5) Observes and reports any unlawful activity.
                  (6) Protects individuals and property from harm, theft, trespassing,
                      fire, and accidents.
                  (7) Neutralize situations calmly with tact and good judgement.
                  (8) Responds to calls for service at all LRSD locations.



61
     Id. at 15.

                                                    8
                Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 9 of 41




                     (9) Monitors bus stops proactively to prevent any incidents from
                         occurring.
                     (10) Watch for safety and fire hazards and other security related
                          situations.
                     (11) Ability to communicate effectively in the English language,
                          both verbally and in written form.
                     (12) Cooperate with and assist other officials on scene.
                     (13) Assists school-based officers in the conducting of safety and
                          security related issues.
                     (14) Performs other related duties as assigned.62


           Evaluation of Ms. O’Neal for the Mobile-Patrol Position

           The LRSD posted eleven mobile-patrol job openings.63 There were eight criteria used to

evaluate applicants: “(1) whether the applicant possessed three years of security experience; (2)

whether the applicant possessed law enforcement experience; (3) whether the applicant possessed

a college degree; (4) whether the applicant was a current [LRSD] employee; (5) performance

evaluation; (6) whether the applicant possessed supervisory experience; (7) whether the applicant

possessed an advanced college degree[]; [and] (8) whether the applicant possessed public school

experience.”64 Evaluators awarded applicants one point each for categories one, two, six, seven,

and eight.65 Category three earned an applicant one point for an associate degree and two points

for a bachelor’s degree.66 And applicants could receive a max of five points for category five

(performance evaluation).67 This means that LRSD employees could receive a maximum of



62
     Id. at 15–16.
63
     Ex. E to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-7) at 27:23; Ex. D to Pl.’s Resp. to Defs.’ Mot. for Summ.
     J. (Doc. 25-6) at 7.
64
     Ex. 7 to Defs.’ Mot. for Summ. J. (Doc. 14-7) ¶ 5.
65
     Id. ¶ 6.
66
     Id. ¶ 7.
67
     Id. ¶ 8. Category four (current LRSD employee) earned zero points for applicants. Id. The record is not clear on
     why this category exists given that no points are awarded for this category.

                                                            9
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 10 of 41




twelve points and applicants who were not employed by the LRSD at that time could receive a

maximum of seven points.68

           Based on the eight criteria for evaluation of applications, Ms. O’Neal’s application for the

mobile-patrol position was rated a five.69 This rating was based, in part, on Ms. O’Neal receiving

a score of three on her performance evaluation.70 Defendants state that Security Supervisors

Donald Allen and Ricky Newth conducted the performance evaluations and that their individual

scores were averaged to determine Ms. O’Neal’s score of three.71 These performance evaluations

are not in the record and there is apparently conflicting evidence as to how many evaluators there

were. In a September 7, 2016 email to Ms. Eason, Mr. Self wrote that “[t]he evaluation [between]

1 and 5 was given back around October of 2015 by William Newth, Mike Green, and Don Allen.

I asked them to rank the others due to the fact that I was not familiar with most of them.”72 In the

instant litigation, Defendants say that only Don Allen and Ricky Newth evaluated Ms. O’Neal and

that the average of their scores equaled three.73 Ms. O’Neal appears to concede that her score of

a three came from performance evaluations done by Messrs. Newth and Allen in 2015.74 She

explains that Mr. Self told her that she “had been evaluated by three supervisors, Don Allen, Mike

Green, and Rick Newth,” but when she “got the scores, it turned out that Mike Green had not rated




68
     Id. ¶ 14.
69
     Id. ¶ 17.
70
     Id. ¶ 13.
71
     Id. ¶¶ 11–13.
72
     Ex. D to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-6) at 17.
73
     Ex. 7 to Defs.’ Mot. for Summ. J. (Doc. 14-7) at 2.
74
     Ex. D to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-6) at 4.

                                                           10
             Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 11 of 41




[her] at all.”75 Ms. O’Neal complains that Mr. Green should have evaluated her as well, contending

that his evaluation would have been better.76

           The performance evaluation scores were derived from the following evaluation matrix: 5

for “Superb,” 4 for “Good,” 3 for “Needs additional training,” 2 for “Has difficulties performing

day to day job functions,” and 1 for “Needs constant supervision.”77 Ms. O’Neal recounted that

Mr. Allen stated in a public hearing that Ms. O’Neal’s score of three points out of five was based

on two issues.78 First, Mr. Allen said that Ms. O’Neal had worn shorts.79 Ms. O’Neal stated that

her supervisor, Dr. Hobbs, and Bobby Jones, the Director of Safety and Security at the time, gave

her permission to wear shorts.80 Second, there was an issue with police being called to Gibbs

Elementary School during the morning drop off period.81 Mr. Self also referenced this issue in an

email to Ms. Eason regarding scoring.82 Ms. O’Neal explained that she was not scheduled to work

during the time of that incident.83

           Ms. O’Neal also produced a May 2015 performance evaluation from Dr. Hobbs, the Gibbs

Elementary School principal.84 In four of nine categories for “Performance Standards,” Dr. Hobbs




75
     Id. at 3.
76
     Id. at 4. Ms. O’Neal also refers to a text message between herself and Mr. Newth that she contends provides
     evidence that the performance evaluations were “all Self.” Id. at 3. The Court notes that the referenced text
     message does not appear to support Ms. O’Neal’s position. The entire text message states: Ms. O’Neal: “evaluation
     number on me to Mr. Self we all have a spread sheet that is based on the criteria in the job description, this is for
     the patrol position.” Mr. Newth: “I have no idea I am not invoked [sic], invoked [sic], this is all self.” Id. at 18.
     Mr. Newth is simply stating that he is not involved in the mobile-patrol-unit hiring process.
77
     Id. at 17.
78
     Id. at 3.
79
     Id.
80
     Id.
81
     Id. at 3–4.
82
     Id. at 17.
83
     Id. at 3–4.
84
     Id. at 19–23.

                                                            11
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 12 of 41




noted that Ms. O’Neal was “Distinguished – Exceeds Expectations – Overall superior performance

and job strengths.”85 In the remaining five categories, Ms. O’Neal was “Proficient – Meets

Expectations – Demonstrates competent levels in consistent manner.”86 In six out of the twenty-

three categories for “Job Specific Performance Factors (Non-Supervisory) Major functions aligned

with Job Description,” Dr. Hobbs rated Ms. O’Neal “Distinguished.”87 In the remaining seventeen

categories, Ms. O’Neal was rated “Proficient.”88 Ms. O’Neal did not receive any ratings that were

“Basic – Needs Improvement – Denotes skill deficiencies or job-related behaviors requiring

correction” or “Below Basic – Unsatisfactory – Skill deficiencies or job-related behaviors which

are incompatible with continued development.”89

           Mr. Self stated that neither Ms. O’Neal’s medical condition nor her use of FMLA leave

played a role in the evaluation of her candidacy for the mobile-patrol position.90 However, Ms.

O’Neal testified that, during an interactive meeting with Ms. Eason and Mr. Self, Mr. Self told Ms.

O’Neal that he did not allow her to interview for the patrol officer positions because of her

disability.91 Mr. Self also made several references to Ms. O’Neal about how he did not understand

what was “wrong with [her.]”92 Mr. Self asked, “if [Ms. O’Neal] was punched in the chest, would

[she] simply cave in and fall down?”93 Ms. O’Neal stated that Mr. Self and Ms. Eason called her

a liability and that she considered these comments to be “discriminatory, offensive, [and]



85
     Id. at 19.
86
     Id.
87
     Id. at 19–20.
88
     Id.
89
     Id.
90
     Ex. 7 to Defs.’ Mot. for Summ. J. (Doc. 14-7) ¶ 19.
91
     Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 51:1–12.
92
     Id. at 86:10–14.
93
     Id.

                                                           12
             Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 13 of 41




hurtful.”94

            In addition to the three points from her performance evaluation, Ms. O’Neal received one

point for public school experience and one point for security experience.95 Beyond contending

that her performance evaluation was scored improperly, Ms. O’Neal also contends that she should

have received additional points on her application score.96 Specifically, Ms. O’Neal asserts that

she should have received one point for supervisory experience, although her basis for this assertion

varies from saying she “supervised 100s of employees” to saying she “supervised 100s of

inmates/felons as an ADC security guard.”97 Ms. O’Neal also argues that she should have received

another point for law enforcement experience based on her role as a corrections officer.98

            Sixty-one individuals applied for the mobile-patrol positions.99 Out of those individuals,

the LRSD invited twenty for interviews.100 The lowest score of an individual who was invited for

an interview was 5.33.101 Out of the interviewees, six was the lowest score for a candidate who

got the job.102 Ten other candidates received the same score as Ms. O’Neal (a five) and none of

those candidates were invited for an interview either.103 When Ms. O’Neal asked Mr. Newth about

why she did not receive an interview, Mr. Newth told Ms. O’Neal that Mr. Self made that




94
      Id. at 86:20–24.
95
      Ex. D to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-6) at 4.
96
      Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶ 32.
97
      Id. ¶¶ 31–32. Ms. O’Neal points to no evidence to back up either assertion.
98
      Id.
99
      Ex. 7 to Defs.’ Mot. for Summ. J. (Doc. 14-7) ¶ 15.
100
      Id.
101
      Id. ¶ 16.
102
      Id.
103
      Id. ¶ 18.

                                                            13
             Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 14 of 41




decision.104 In his deposition, Mr. Self stated that Ms. O’Neal was “basic qualified, yes” for the

mobile-patrol position even though she did not have enough points to get an interview.105

            One more set of facts bears mention here. As will be seen in the discussion section below,

there is a dispute of fact as to whether Ms. O’Neal could perform the essential functions of the

mobile-patrol position with or without a reasonable accommodation. That may boil down to

whether running to emergencies and breaking up physical altercations are essential functions of

the mobile-patrol position. On the one hand, there is evidence that this type of physicality is

required. Mr. Self testified that a physical fitness test for security officers existed when he started

with the LRSD in 2015 and that he was part of updating it.106 The test includes performing fifteen

sit-ups and fifteen push-ups, running a mile in under sixteen minutes, and dragging a dummy

across a gym floor.107

            On the other hand, the test is applied to new hires but not to current employees.108 Also,

Ms. O’Neal testified that Thomas Watson, a mobile-patrol officer, has a “severe limp” and “could

barely walk.”109 She testified that, with one lung, she was in better physical shape than several of

the other officers.110 She testified that several officers were obese and physically incapable of

running or climbing stairs.111




104
      Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 72:2–7.
105
      Ex. B to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-4) at 45:1–3.
106
      Id. at 11:24–12:10.
107
      Id. at 12:13–13:8.
108
      Id. at 13:19–22.
109
      Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 87:12–18.
110
      Id. at 90:2–6.
111
      Id. at 92:9–112:21.

                                                           14
              Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 15 of 41




            Moreover, Mr. Steven Randal O’Neal, Ms. O’Neal’s husband, worked as a security officer

with the LRSD, and then as a security supervisor.112 He worked at Central High School from

2010–2014, and in 2014 he moved to work at another high school—J.A. Fair.113 He provided an

affidavit in this matter attesting to the physical deficiencies of several LRSD security officers.114

As a security supervisor, Mr. O’Neal requests security staff for school events and is familiar with

their work performance.115 Mr. O’Neal asserted that Ms. O’Neal’s physical condition was “at least

as good or better than” seven of the security officers he listed.116 Mr. O’Neal described the officers

as being too obese to run or intervene in altercations.117 Notably, he listed Johnny Green as

someone who was obese and had failed the physical test for new hires but was hired anyway.118

And Mike Green, a lieutenant in safety and security, was under doctor’s orders to not be around

altercations but was still employed.119 Another officer, Mr. Hammick, injured his hand and was

on “limited duty” working at a desk and was “not to assist with any altercation.”120


            Termination of Employment with the LRSD

            Mr. Self described how the LRSD had to reduce its operating budget because of “a pending

loss of more than $35 million in desegregation funding from the State of Arkansas.”121 As a result

of the decrease in desegregation funding, LRSD security officer positions in elementary schools



112
      Ex. E to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-7) at 5:8–13.
113
      Ex. C to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-5) at 1.
114
      Id. at 1–2.
115
      Ex. E to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-7) at 12:1–16.
116
      Ex. C to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-5) at 2.
117
      Id. at 1–2.
118
      Id. at 1.
119
      Id. at 2.
120
      Ex. E to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-7) at 17:20–18:13.
121
      Ex. 7 to Defs.’ Mot. for Summ. J. (Doc. 14-7) ¶ 2.

                                                            15
              Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 16 of 41




were cut.122 At some point during Ms. O’Neal’s leave, the security officer position at Gibbs

Elementary School (where she had previously worked) was eliminated.123 In May of 2017, Ms.

Eason emailed Ms. O’Neal with job openings in the LRSD.124 Ms. Eason offered a part time

kitchen position to Ms. O’Neal.125 Eventually, Ms. O’Neal accepted placement as a security

officer at Central High School but did not report there before her termination (discussed below).126

            On August 15, 2017, Jordan Eason, the Employee Relations Specialist for the LRSD, sent

Ms. O’Neal a letter regarding her medical leave status.127 The letter stated in part,

            After further review and reflection following the conclusion of the interactive
            process meeting held on August 10, 2017 regarding your medical leave status, a
            decision was made that the Little Rock School District (LRSD) will be unable to
            reasonably accommodate you further under the Americans with Disabilities Act
            (ADA), as amended by the ADA Amendments Act (ADAAA), due to your inability
            to return to work after an extended medical leave of absence. You were
            unfortunately unable to report to work the entire 2016-17 school year last year.
            During that time, the LRSD provided you with multiple extensions of your
            extended medical leave in order to assist you in your medical recovery. In addition,
            you fortunately had the summer months to assist you in your recovery.128

The letter from Ms. Eason explained that the LRSD received a letter from Ms. O’Neal’s doctor

explaining that an additional medical issue (the car accident) prevented her from returning to work

or being “reasonably accommodated in [her] position as a Security Officer for an indefinite

timeframe . . . .”129 The letter asserted that further extension of medical leave without any

understanding of how long the leave would last would create “an undue hardship on the LRSD.”130


122
      Id. ¶ 21.
123
      Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 53:5–18.
124
      Id. at 59:24–60:25.
125
      Id. at 60:17–25.
126
      Id. at 53:8–24.
127
      Ex. 2 to Defs.’ Mot. for Summ. J. (Doc. 14-2).
128
      Id. at 1.
129
      Id.
130
      Id. at 1–2.

                                                           16
              Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 17 of 41




Ms. Eason asked for Ms. O’Neal to submit a letter of resignation within 48 hours of receiving the

letter, otherwise the LRSD would proceed with termination of Ms. O’Neal’s employment.131

            On August 29, 2017, LRSD Superintendent of Schools Mike Poore sent a letter to Ms.

O’Neal to notify her of his recommendation to terminate her employment with the LRSD.132 He

stated that the reason for his recommendation to terminate was “due to [her] inability to return to

work after an extended medical leave of absence . . . .”133 Mr. Poore listed sixteen points of

evidence to support his recommendation:

            1. On March 7, 2016, you requested leave under the Family and Medical Leave
               Act (FMLA) for your own serious health condition beginning on March 31,
               2016 through June 3, 2016. According to your physician, an estimated 2.5-3
               months of home recovery time was expected following your surgery.

            2. On April 21, 2016, you provided an update from your physician stating you
               should remain out of work until August 1, 2016. Your first contracted day for
               the 2016-2017 school year was August 9, 2016.

            3. On July 21, 2016, you provided Human Resources with an additional update
               from your physician stating that you were still recovering and making progress
               and were requesting an additional three months of medical leave until your next
               appointment on October 20, 2016.

            4. Your medical leave extension request was designated as leave under the FMLA
               for the dates beginning on August 9, 2016 through August 29, 2016. As of
               August 29, 2016, your FMLA eligibility of 12 weeks or 60 days within a 12-
               month period was exhausted.

            5. Due to your request for an extension of your medical leave being through
               October 20, 2016 and to assist you in fully recovering from your serious health
               condition, the LRSD designated your extension request as a reasonable
               accommodation under the Americans with Disabilities Act (ADA), as amended
               by the ADA Amendments Act (ADAAA), for the dates beginning on August
               30, 2016 through October 21, 2016, a total of 8 additional weeks beyond your
               FMLA exhaustion.

            6. On October 13, 2016, you provided an update from your physician which

131
      Id. at 2.
132
      Ex. 3 to Defs.’ Mot. for Summ. J. (Doc. 14-3).
133
      Id. at 1.

                                                       17
Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 18 of 41




   included the following statements:

       a. It is my medical opinion that Ms. Melodi O’Neal should remain
          out of work until – indefinitely.

       b. She has shortness of breath with any activities relating to her line
          of work.

       c. She . . . has significant difficulty breathing with any exertion.

7. During the week of October 17, 2016, you were contacted by Human Resources
   to discuss the LRSD’s inability to extend your medical leave further under the
   ADA as there was no indication that you were making or have made enough
   progress to be able to be safely accommodated in your position as a security
   officer nor was there a proposed timeframe for any additional recovery efforts.

8. After requesting more time to revisit your doctor and provide additional
   information, Human Resources sent the LRSD Interactive Process
   Questionnaire to you on October 25, 2016 to complete and which you returned
   on November 11, 2016. The questionnaire completed by your physician again
   stated “patient should remain out of work until – indefinitely”; however, it was
   indicated you needed an additional extension through January 9, 2017.

9. Your request for a continuous leave extension as a reasonable accommodation
   under the ADA was again granted beginning on October 24, 2016 through
   January 6, 2017, which would provide you with 11 additional weeks to assist
   you in your recovery and ability to return to work. A total of 19 additional
   weeks under the ADA were provided to you beyond your 12 weeks FMLA
   eligibility.

10. Following an additional interactive process meeting with you on March 6,
   2017, a decision was made to again extend your medical leave as a reasonable
   accommodation under the ADA for the dates beginning on January 9, 2017
   through March 17, 2017, an additional 11 weeks including spring break,
   totaling 30 weeks of a continuous medical leave extension under the ADA
   beyond your 12 week FMLA eligibility.

11. On May 19, 2017, Human Resources received an update from your physician
    stating that you have recovered from your surgery and were able to go back to
    work. The update noted that you would still have some issues with shortness
    of breath when you exert yourself causing the limitations of some of your
    activities; however, it was believed that you would be able to return starting in
    the Fall of 2017. Therefore, a decision was again made to extend your medical
    leave as a reasonable accommodation under the ADA for the dates beginning
    on March 27, 2017 through May 31, 2017, an additional 9.5 weeks totaling 39.5
    weeks of a continuous medical leave extension under the ADA beyond your 12
    week FMLA eligibility and reaching the end of the 2016-2017 school year.

                                         18
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 19 of 41




           12. On July 13, 2017, Human Resources reached out to you concerning your
               medical leave update final review meeting before the beginning of the 2017-
               2018 school year confirming you are able to perform the essential functions and
               what, if any, reasonable accommodations you were requesting to meet the
               physical demands required as a security officer.

           13. On July 20, 2017, Human Resources was informed that you were in a vehicle
               accident on June 27, 2017 and currently under doctor’s care with back injuries.

           14. After receiving two new updates from your physician, including the statement
               “unable to return to work until further notice”, a decision was made at the
               conclusion of your interactive process meeting that unfortunately the LRSD
               will not be able to further extend your medical leave at this point without
               causing a continual undue hardship on the District. At the conclusion of the
               meeting, it was determined:

                    a. It would be unreasonable and pose an undue hardship to extend
                       your request for an extension of your medical leave as a
                       reasonable accommodation under the ADA as a security officer
                       beyond the date of May 31, 2017 due to you having been
                       provided with a continuous medical leave of 16 consecutive
                       months, which includes two summer seasons; and

                    b. the LRSD would be unable to reasonably accommodate you as
                       a security officer without jeopardizing your own health and
                       safety as well as the safety of the students and employees at
                       Central High School.

           15. On August 25, 2017, you received a letter from Human Resources asking that
               you consider submitting a resignation of employment within 48 hours of your
               receipt of the letter. By way of text message, you confirmed receipt of the letter
               sent to you and requested one additional day to get back with Human Resources
               concerning your resignation.

           16. You did not submit your resignation of employment on or about August 23, 2017. As
               explained to you in the letter dated August 25, 2017, you were informed the LRSD
               would move forward with the process of your separation of employment in the absence
               of your ability to return to work with or without accommodations or your resignation.134




134
      Id. at 1–3. The Court notes that Mr. Poore’s letter states that Ms. Eason’s letter was dated August 25, 2017.
      Because the record establishes that Ms. Eason’s letter was dated August 15, 2017, the date of August 25, 2017 is
      likely a typo. See Ex. 2 to Defs.’ Mot. for Summ. J. (Doc. 14-2) at 1.

                                                          19
              Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 20 of 41




At the conclusion of his letter, Mr. Poore stated that Ms. O’Neal was entitled to a hearing if she

desired one.135

            After receiving that letter, Ms. O’Neal requested a personnel hearing, which took place on

October 12, 2017.136 After the personnel hearing, the Community Advisory Board deliberated

about Mr. Poore’s recommendation to terminate Ms. O’Neal’s employment.137                                  The Board

determined as true each of the sixteen points that Mr. Poore listed as evidence of Ms. O’Neal’s

inability to return to work.138 The Board voted five to zero in favor of upholding Mr. Poore’s

recommendation to terminate Ms. O’Neal’s employment “for Ms. O’Neal’s inability to return to

work after an extended medical leave of absence.”139 On October 20, 2017, Commissioner of

Education Johnny Key accepted the Board’s recommendation, and Ms. O’Neal’s employment with

the LRSD was “terminated effective immediately as a result of the sixteen true finding

determinations made by the Board.”140


                                                    II. Discussion

            A court shall grant summary judgment when there is no genuine dispute as to any material

fact and the moving party is entitled to judgment as a matter of law.141 The moving party has the

burden to show that (1) there is an absence of a genuine dispute of material fact on at least one

essential element of the nonmoving party’s case and (2) the absence means that a rational juror

could not possibly find for the nonmoving party on that essential element of the nonmoving party’s


135
      Ex. 3 to Defs.’ Mot. for Summ. J. (Doc. 14-3) at 3–4.
136
      Ex. 4 to Defs.’ Mot. for Summ. J. (Doc. 14-4) at 1.
137
      Id.
138
      Id. at 1–4.
139
      Id. at 1.
140
      Ex. 5 to Defs.’ Mot. for Summ. J. (Doc. 14-5) at 1.
141
      Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (citing FED. R. CIV. P. 56(c)(2)).

                                                              20
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 21 of 41




case.142 Conversely, if the nonmoving party can present specific facts by “affidavit, deposition, or

otherwise, showing the existence of a genuine issue for trial,” then summary judgment is not

appropriate.143 Importantly, “[t]he mere existence of a factual dispute is insufficient alone to bar

summary judgment . . . .”144 The dispute of fact must be both genuine and material to prevent

summary judgment.145 A genuine dispute of fact exists where a rational juror could decide the

particular question of fact for the nonmoving party.146 A material dispute of fact exists where the

juror’s decision on the particular question of fact determines the outcome of a potentially

dispositive issue under the substantive law.147

            The Court is going to grant summary judgment in favor of the Defendants on all counts.

It does so for the reasons discussed below.


            A. Individual Liability

            Ms. O’Neal concedes that summary judgment is appropriate on the ADA, ACRA, and RA

claims to the extent that they are brought against Mr. Self and Ms. Eason in their individual

capacities.148 This concession makes sense because those laws prohibit “employers” from taking

certain actions. As defined in those laws, the LRSD is the employer here as opposed to Mr. Self

and Ms. Eason in their individual capacities. To the extent any of Ms. O’Neal’s ADA, ACRA, or




142
      Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
143
      Grey v. City of Oak Grove, Mo., 396 F.3d 1031, 1034 (8th Cir. 2005).
144
      Holloway v. Pigman, 884 F.2d 365, 366 (8th Cir. 1989).
145
      Id.
146
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
147
      Id.
148
      Pl.’s Br. in Opp’n to Defs.’ Mot. for Summ. J. (Doc. 25-1) at 2.

                                                            21
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 22 of 41




RA claims may proceed, they will proceed only against the Defendants in their official capacities,

which essentially means the claims proceed only against the LRSD.149


           B. Failure to Promote as Discrimination Under the ADA, RA, and ACRA.

           The ADA makes it unlawful for employers to discriminate against any “qualified

individual on the basis of disability.”150 “To establish discrimination under the ADA, an employee

must show that she (1) is disabled within the meaning of the ADA,151 (2) is a qualified individual

under the ADA, and (3) has suffered an adverse employment action because of her disability.”152

The parties agree that Ms. O’Neal is disabled.153 Defendants do not contest Ms. O’Neal’s

argument that she suffered an adverse employment action when she was not given the mobile-

patrol position. That leaves two questions: whether Ms. O’Neal was a qualified individual under

the ADA and whether the adverse employment action was because of her disability.

           A qualified individual must possess the requisite skill and training for a position and “be

able to perform the essential job functions, with or without reasonable accommodation.”154

“Essential functions of a position are the fundamental duties of the job” as opposed to “its marginal




149
      In their Motion for Summary Judgment, Defendants do not argue that summary judgment should be granted on the
      FMLA claims because of this definition-of-employer issue. This is likely because Eighth Circuit precedent
      acknowledges that FMLA claims may be brought against individual supervisors. See Darby v. Bratch, 287 F.3d
      673, 680–81 (8th Cir. 2002). In any event, because Defendants do not raise the issue, the Court will not address it.
150
      42 U.S.C. § 12112(a); see Morriss v. BNSF Ry. Co., 817 F.3d 1104, 1107 (8th Cir. 2016).
151
      Similarly, the RA proscribes discrimination against an “otherwise qualified individual with a disability …, solely
      by reason of her or his ability.” Hill v. Walker, 737 F.3d 1209, 1216 (8th Cir. 2013) (quoting 29 U.S.C. § 794).
      Because decisions interpreting the two statutes are “interchangeable,” id., the Court’s analysis of Ms. O’Neal’s
      ADA claims is equally applicable to her RA claims. Ms. O’Neal’s ACRA claims are also analyzed under the same
      framework as the ADA. See Duty v. Norton-Alcoa Proppants, 293 F.3d 481, 490 (8th Cir. 2002) (collecting cases
      supporting the proposition that courts analyze disability claims under ACRA under the same principles as claims
      brought under the ADA).
152
      Walker, 737 F.3d at 1216.
153
      Nov. 24, 2020 Hr’g Tr. at 53.
154
      Fenney v. Dakota, Minn. & E. R.R. Co., 327 F.3d 707, 712 (8th Cir. 2003).

                                                            22
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 23 of 41




functions.”155 The Eighth Circuit has been clear that an “employer’s judgment” about an essential

job function is “highly probative.”156 This is not surprising because “much of the information

which determines those essential functions lies uniquely with the employer.”157

           Of course, a determination of whether and which physical qualifications are essential to a

particular job “should be based upon more than statements in a job description and should reflect

the actual functioning and circumstances of the particular enterprise involved.”158 Governing

regulations counsel the consideration of:

           (i) The employer’s judgment as to which functions are essential; (ii) Written job
           descriptions prepared before advertising or interviewing applicants for the job; (iii)
           The amount of time spent on the job performing the function; (iv) The
           consequences of not requiring the incumbent to perform the function; (v) The terms
           of a collective bargaining agreement; (vi) The work experience of past incumbents
           in the job; and/or (vii) The current work experience of incumbents in similar jobs.159

Eighth Circuit precedent is generally in accord, holding that “it is the written job description, the

employer’s judgment, and the experience and expectations of [workers in the position at issue]

which establish the essential functions of the job.”160 The Eighth Circuit, however, also adds an

important ingredient to the mix: a job function can be essential even if it is rarely performed. It is

“the potential” need for the function that counts, especially where “it is difficult for the [employer]

to describe with precision exactly what [an employee] will encounter” on any given day.161 Indeed,

the Eighth Circuit holds “that a task may be an essential function even if [an] employee performs




155
      Walker, 737 F.3d at 1217.
156
      Duello v. Buchanan Cty. Bd. Of Sup’rs, 628 F. 3d 968, 972 (8th Cir. 2010).
157
      Walker, 737 F.3d at 1217 (quoting Kallail v. Alliant Energy Corp. Servs., Inc., 691 F.3d 925, 930 (8th Cir. 2012)).
158
      Benson v. Nw. Airlines, 62 F.3d 1108, 1114 (8th Cir. 1995) (quoting Hall v. U.S. Postal Serv., 857 F.2d 1073, 1079
      (6th Cir. 1988)).
159
      29 C.F.R. § 1630.2(n)(3); see Walker, 737 F.3d at 1217.
160
      Dropinski v. Douglas Cty., Neb., 298 F.3d 704, 709 (8th Cir. 2002).
161
      Id. at 708–709.

                                                            23
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 24 of 41




it for only a few minutes each week, and even if other employees are available to perform the task

for the disabled employee.”162 That’s one reason why the Eighth Circuit caselaw concludes that

an employee’s “specific personal experience is of no consequence in the essential functions

equation.”163

           All parties and the Court agree that the questions of what constitute the essential functions

of the mobile-patrol position and whether Ms. O’Neal could perform those functions are questions

of fact.164 And certainly each side takes a different position on both of these questions. The

problem for Ms. O’Neal, however, is that, based on the record evidence in this case, no rational

juror could conclude that Ms. O’Neal could fulfill the essential functions of the mobile-patrol

position.

           Recall that the mobile-patrol positions first came open in May of 2016. Ms. O’Neal was

placed under severe restrictions from her doctor beginning April 1, 2016, over a month before she

first applied for the mobile-patrol position. From that point on, she was never medically cleared

to return to work.165 Her doctor was clear that she could not perform her role as a security officer.

He said she was medically unable to climb stairs and intervene in altercations. Ms. O’Neal testified

that her November 11, 2016 interactive process questionnaire, which Dr. Steliga completed,

indicated that she could not perform the essential functions of her security officer position.166 Her

argument is that she could perform the essential functions of the mobile-patrol position, which she


162
      Minnihan v. Mediacom Comms. Corp., 779 F.3d 803, 812 (8th Cir. 2015).
163
      Dropinski, 298 F.3d at 709.
164
      See Faidley v. United Parcel Serv. of Am., Inc., 889 F.3d. 933, 941 (8th Cir. 2018) (en banc) (stating that what
      comprises essential functions is a “fact-intensive issue, which turns on factors such as the employer’s judgment,
      its written job description . . . and the consequences of not requiring the incumbent to perform the function”).
165
      As discussed in the Background section above, in March of 2017, her lung doctor cleared her to return to work
      beginning in August of 2017. However, after her car wreck in June of 2017, she was once again restricted from
      work indefinitely.
166
      Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 33:15–23.

                                                           24
             Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 25 of 41




claims are different than the essential functions of the security officer position. But all the record

evidence points in one direction: the essential functions of the mobile-patrol position overlap with

the essential functions of the security position, at least with respect to the ability to quickly respond

to events on school grounds and intervene in altercations.167                          Indeed, one of the primary

responsibilities of the mobile-patrol position was to assist the school-based officers with their

duties.

            The job description for the mobile-patrol position listed basic qualifications and

requirements. Among these was a requirement that applicants “meet the physical requirements of

the job and possess the ability to work in all environmental conditions to perform common security

functions and duties.”168 Mobile-patrol officers were required to transport students who were

behavior problems; protect individuals and property from harm; proactively prevent any incidents

from occurring at bus stops; cooperate with and assist other officials at the scene of a problem; and

assist school security officers in the conducting of safety and security related issues.169

            The above is—to say the least—consistent with the LRSD’s judgment that essential

functions of the mobile-patrol position included quickly mobilizing to (e.g. running and climbing

stairs when arriving at a school) and intervening in physical incidents or altercations. Mr. Self,

the Director of Safety and Security for the LRSD, testified that mobile-patrol officers function

much like normal security officers.170 The mobile-patrol officers, according to Mr. Self, respond

to calls to bus stops for “parents fighting, kids fighting, anything you can imagine.”171 Even Ms.


167
      Ms. O’Neal testified that mobile-patrol officers are called to schools to assist with altercations and that when these
      officers arrive at the school, they need to be able to quickly move to the altercation. Ex. 1 to Defs.’ Mot. for Summ.
      J. (Doc. 14-1) at 88–89.
168
      Ex. D to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-6) at 15.
169
      Id. at 16.
170
      Ex. B to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-4) at 41:1–7
171
      Id. at 40:10–12.

                                                             25
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 26 of 41




O’Neal concedes that mobile-patrol officers are required to respond to altercations and “assist in

breaking up [altercations] between students.”172

           Given all of this, it is impossible to see how a rational juror could conclude anything but

that quickly mobilizing to and intervening in physical altercations are essential functions of the

mobile-patrol position, just like they are essential functions of the school-based position.

Undisputed evidence clearly shows that Ms. O’Neal’s doctor said she couldn’t perform the security

officer position. Indeed, Ms. O’Neal has never contended that, in the relevant time frame, she

could quickly mobilize to or intervene in physical altercations. So, it is similarly impossible to see

how a rational juror could conclude anything but that Ms. O’Neal could not perform at least two

of the essential functions of the mobile-patrol position.

           Ms. O’Neal’s counterarguments are not particularly persuasive. First, without citing to the

record, she argues that “Plaintiff has established that the mobile unit mostly required driving

around to various locations, such as bus stops and elementary schools, filling out paperwork,

dealing with parents, and only occasionally going to a middle school or high school.”173 From

this, she argues that she “has established” that things like running, climbing stairs, or engaging in

altercations “are marginal” functions “rather than being essential.”174                         This argument runs

headlong into the Eighth Circuit’s decisions in Dropinski and Minnihan, which (as discussed

above) make clear that a job function can be essential even if it is rarely performed or required.

           Second, although perhaps relatedly, Ms. O’Neal points to a number of security officers and




172
      Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 88:13–89:25.
173
      Pl.’s Br. in Opp’n to Defs.’ Mot. for Summ. J. (Doc. 25-1) at 6.
174
      Id. Ms. O’Neal’s Brief also states in this section that the LRSD does “not require security officers to run, climb
      stairs, or engage in altercations.” Id. However, given that her deposition testimony essentially contradicts this
      point, and given her concession that these functions are at least a marginal (not non-existent) part of the job, the
      Court understands her ultimate point to be that these functions don’t often need to be performed.

                                                            26
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 27 of 41




mobile-patrol officers who she and her husband (a security supervisor at a school in the LRSD)

say are “fat,” “could not fight,” have “no muscle tone,” have “a limp,” cannot run,” have “trouble

walking,” and “sit[] there eating popcorn and drinking coke.”175 There’s more that’s said about

other officers. But the gist is that Ms. O’Neal believes quickly mobilizing to and intervening in

physical altercations can’t really be an essential job function given the fact that the LRSD employs

mobile-patrol officers and security officers who can’t do this type of work. It is not at all clear

that Ms. O’Neal or her husband have the personal knowledge necessary to opine on the abilities

of each of the officers they identify.176 But even putting that problem aside, whether some mobile-

patrol officers and some security officers had trouble performing the essential functions of the job

is not evidence of what the essential functions are. It would be one thing if Ms. O’Neal produced

evidence that all, nearly all, or even a majority of the security officers never engaged in physical

altercations because of some physical inability. But without this type of global picture, anecdotal

evidence of the sort she has produced is essentially meaningless. As the Eighth Circuit makes

clear, “specific personal experience is of no consequence in the essential functions equation.”177

           In any event, a close review of Ms. O’Neal’s “evidence” regarding other officers actually

reinforces the LRSD’s position on essential functions. For example, consider the affidavit of Mr.

O’Neal. Mr. O’Neal acknowledges that he requested that a particular mobile-patrol officer no

longer come to his school because “when there was a fight or dispute, she would not intervene or




175
      Ex. C to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-5) at 1; Ex. D to Pl.’s Resp. to Defs.’ Mot. for Summ. J.
      (Doc. 25-6) at 1.
176
      For example, in Ms. O’Neal’s deposition, she admitted to not having personal knowledge of the cardio-pulmonary
      function of a number of the individuals she identifies. Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 92–101.
177
      Dropinski, 298 F.3d at 709. Ms. O’Neal’s argument has another problem. It proves too much. Most of the
      individuals that she and her husband identify are not mobile-patrol officers; they are school security officers. But
      she conceded that she couldn’t perform the essential functions of a school security officer, in part because they
      involved activities like running and intervening in altercations.

                                                            27
             Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 28 of 41




do anything.”178 That statement is consistent with the notion that a mobile-patrol officer who does

not intervene in disturbances isn’t fulfilling the essential functions of the job. Indeed, Mr. O’Neal’s

affidavit is full of vignettes that either expressly or implicitly acknowledge that a routine part of

the job of security officers and mobile-patrol officers is to quickly respond to and intervene in

physical altercations.179

           Third, Ms. O’Neal also contends that the lack of a physical fitness test for the mobile-patrol

position establishes that “stairs, running, and fighting are not essential apparently.”180 Mr. Self

testified that there was a physical fitness test.181 It is true that only new hires had to pass the test.182

In any event, Ms. O’Neal’s physical-fitness-test argument is a red herring. An employer does not

need to explicitly test an applicant’s ability to perform every essential function. That current LRSD

officers were not required to pass a physical fitness test does not change the Court’s finding that

physicality is an essential function of the mobile-patrol position.

           Fourth, Ms. O’Neal points to a statement that Mr. Self made at his deposition as evidence

that she was “qualified for the job.”183 To the extent she is arguing that Mr. Self’s statement

suggests that she could perform the essential functions of the mobile-patrol position, she is taking

Mr. Self’s testimony out of context and mischaracterizing it. Mr. Self testified that she, along with

others, were “basic qualified” for the position.184 In context, it is clear that Mr. Self was talking



178
      Ex. C to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-5) at 2.
179
      Id. ¶ 2 (explaining that one officer was “no longer com[ing] to [Mr. O’Neal’s] school, having asked not to because
      there are too many fights and he can’t handle it”); id. ¶ 4 (noting that one officer “could not fight” and that “[i]t
      was a common complaint that she would not respond to calls”); id. ¶ 5 (noting that one officer is “so slow, that he
      cannot timely respond to a call” and “[t]he fights we have would all be over by the time he got there”).
180
      Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶ 5.
181
      Ex. B to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-4) at 12–13.
182
      Id. at 13:19–22.
183
      Pl.’s Resp. to Statement of Facts (Doc. 25-2) Add’l Statement of Facts at ¶ 11.
184
      Ex. B to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 25-4) 44:16–45:3.

                                                             28
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 29 of 41




about her credentials and experience, not whether she could perform the physical requirements of

the job with the disability she had developed.

           For all the foregoing reasons, there is no evidence from which a rational juror could

conclude that Ms. O’Neal could perform the essential functions of the mobile-patrol position

without a reasonable accommodation. Of course, this is not the end of the story. Ms. O’Neal

could still be a qualified individual if there was a reasonable accommodation that could have

allowed her to perform the essential functions of the mobile-patrol position. But on this record no

rational juror could conclude that such an accommodation exists. The Eighth Circuit has made

clear that “an employer need not reallocate or eliminate the essential functions of a job to

accommodate a disabled employee.”185 And Ms. O’Neal has not presented any reasonable

accommodation that would allow her to perform the essential functions of the mobile-patrol

position. Indeed, to accommodate Ms. O’Neal in the mobile-patrol position, the LRSD would

have had to strip that position of essential functions of the job. Neither the ADA nor the Eighth

Circuit requires employers to do that.

           In sum, because a rational juror could not conclude that Ms. O’Neal was a qualified

individual, her discrimination claims necessarily fail.186 The Court therefore grants summary

judgment to Defendants on Ms. O’Neal’s ADA, RA, and ACRA discrimination claims as they

relate to her not receiving an interview for the mobile-patrol position.


           C. Failure to Reasonably Accommodate under the ADA and RA




185
      Dropinski, 298 F.3d at 709–10.
186
      The record reflects that the LRSD offered Ms. O’Neal other positions within the school district, which Ms. O’Neal
      declined to pursue. Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 60.

                                                           29
             Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 30 of 41




           Ms. O’Neal alleges that the LRSD’s failure to accommodate her disability violated the

ADA and the RA. To survive summary judgment on this claim, Ms. O’Neal “must first make a

facial showing that [she] has an ADA disability and that [she] has suffered [an] adverse

employment action.              Then [she] must make a facial showing that [she] is a ‘qualified

individual.’”187 As stated above, Ms. O’Neal cannot establish that she was a qualified individual

for either the security officer position she held or for the mobile-patrol position she sought. As a

result, she cannot survive summary judgment on this claim.

           In any event, the record evidence is undisputed that the LRSD engaged in an interactive

process to attempt to accommodate Ms. O’Neal’s disability. Ms. O’Neal is the one who made

clear that there were no reasonable accommodations that would allow her to continue in her

security officer role. The accommodation she wanted (and the only one she appeared willing to

accept) was the mobile–patrol position. But, as described above, she could not perform several

essential functions of that position. In the Eighth Circuit, a “reasonable accommodation” does not

include giving an employee a new job if they cannot perform essential functions of the new job.188

           Ms. O’Neal acknowledges that her principal reasonable accommodation claims are about

not getting the mobile-patrol position.189 Her Complaint also raises a failure to reasonably

accommodate claim in connection with her termination. But it appears that this claim is entirely

derivative of the mobile-patrol-position claim. Ms. O’Neal’s argument seems to be that if she had

been given the mobile-patrol position as a reasonable accommodation in the summer of 2016, she



187
      Brannon v. Luco Mop Co., 521 F.3d 843, 848 (8th Cir. 2008) (quoting Fenney, 327 F.3d at 712).
188
      See Cravens v. Blue Cross and Blue Shield of Kansas City, 214 F.3d 1011, 1019 (8th Cir. 2000) (“Importantly,
      [an] employee must be otherwise ‘qualified’ for [a] reassignment position.”).
189
      Nov. 24, 2020 Hr’g Tr. at 31. In response to the Court’s question as to what Ms. O’Neal’s claims were, Ms.
      O’Neal’s counsel stated that “[T]he first thing I would say is that this is really about the denial of the mobile unit
      jobs in summer and I think into the fall of 2016. It’s not about them not returning to work in the summer of 2017.”
      Id.

                                                             30
             Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 31 of 41




would not have had to use a year of leave and therefore would not have been terminated when her

2017 car accident resulted in the need for indefinite leave. 190 To the extent that her termination

claim is derivative of her mobile-patrol-position claim, it cannot survive summary judgment

because the underlying claim does not survive summary judgment.

           To the extent her termination claim stands on its own, no rational juror could rule in her

favor on such a claim. The record is undisputed that the LRSD gave Ms. O’Neal extended time

off from her security officer role as a reasonable accommodation. The record is also clear that Ms.

O’Neal was on “indefinite leave” at the time she was terminated.191 The Eighth Circuit has held

that “employers should not be burdened with guess-work regarding an employee’s return to work

after an illness.”192 At the time of her termination, the LRSD could not provide a reasonable

accommodation without being able to see into the future to determine when, if ever, Ms. O’Neal

could return to work in any capacity. The ADA does not require employers to become oracles to

satisfy their duties under that law.193

           For the foregoing reasons, the Court grants summary judgment to the Defendants on Ms.

O’Neal’s failure to accommodate claims.


           D. Retaliation under the ADA, RA, and ACRA

           The ADA protects employees from retaliation by their employers if the employee “has

opposed any act or practice made unlawful by this chapter or because such individual made a




190
      See Pl.’s Resp. to Statement of Facts (Doc. 25-2) at ¶¶ 4–8, 10–16, 20–29.
191
      Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 41:15–42:2.
192
      Peyton v. Fred’s Stores of Ark., Inc., 561 F.3d 900, 903 (8th Cir. 2009).
193
      Id. (“Employers are not qualified to predict the degree of success of an employee’s recovery from an illness or
      injury. To afford … protections of the ADA during the early stages of … recuperation from surgery, …would be
      to burden [the employer] with the duty to see into the future. We do not believe that such was the intent of Congress
      in passing the ADA.”) (quoting Browning v. Liberty Mut. Ins. Co., 178 F.3d 1043, 1049 (8th Cir. 1999)).

                                                             31
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 32 of 41




charge, testified, assisted, or participated in any manner in an investigation, proceeding, or

hearing.”194 To get over the summary judgment hill on a retaliation claim, a plaintiff must produce

some “direct evidence of retaliation” or rely on an inference of retaliation created under the

McDonnell Douglas burden-shifting framework.195 Under that framework, to make out a prima

facie case, a “plaintiff must show that (1) she engaged in a statutorily protected activity, (2) the

employer took an adverse action against her, and (3) there was a causal connection between the

adverse action and the protected activity.”196 “If the plaintiff establishes a prima facie case, the

burden then shifts to the defendant to show a ‘non retaliatory reason for the adverse employment

action.’”197 If the defendant does that, the burden returns to the plaintiff to show “evidence that

(1) creates a question of fact as to whether [defendant’s] reason was pretextual and (2) creates a

reasonable inference that [defendant] acted in retaliation.”198

           Ms. O’Neal argues that there is direct evidence that she did not get the mobile-patrol

position because she complained of disability discrimination to both an LRSD HR official and the

EEOC. For purposes of this motion, the Court assumes both actions constituted protected activity

and that not getting the mobile-patrol position constituted an adverse employment action. “Direct

evidence of retaliation is evidence that demonstrates a specific link between a materially adverse



194
      Walker, 737 F.3d at 1218 (quoting 42 U.S.C. § 12203(a)). The Eighth Circuit recognizes retaliation as a cause of
      action under both the ADA and the RA, and it treats retaliation claims under the ADA and the RA interchangeably.
      See id. (“This circuit also has recognized a cause of action for retaliation under the Rehabilitation Act, although
      the textual basis for the claim is not well explained in our cases. In any event, our precedent says that we treat
      retaliation claims under the two statutes interchangeably.”) (internal citation omitted). Additionally, “ACRA
      claims are analyzed under the same principles as ADA claims.” Moses v. Dassault Falcon Jet-Wilmington Corp.,
      894 F. 3d 911, 921 n.6. (8th Cir. 2018) (quoting Alexander v. E. Tank Servs., Inc., 2016 Ark. App. 544, at 10, 505
      S.W.3d 239, 245).
195
      E.E.O.C. v. Prod. Fabricators, Inc., 763 F.3d 963, 972 (8th Cir. 2014).
196
      Walker, 737 F.3d at 1218.
197
      Lors v. Dean, 746 F.3d 857, 867 (8th Cir. 2014) (quoting Green v. Franklin Nat. Bank of Minneapolis, 459 F.3d
      903, 914 (8th Cir. 2006)).
198
      Id. (quoting Logan v. Liberty Healthcare Corp., 416 F.3d 877, 880 (8th Cir. 2005)).

                                                            32
             Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 33 of 41




action and the protected conduct, sufficient to support a finding by a reasonable fact finder that the

harmful adverse-action was in retaliation for the protected conduct.”199

            As discussed in the background section above, Ms. O’Neal testified that, during an

interactive process meeting with Ms. Eason and Mr. Self, Mr. Self told Ms. O’Neal that he did not

allow her to interview for the patrol officer positions because of her disability.200 In various

interactive meetings, Mr. Self also made several references to Ms. O’Neal about how he did not

understand what was “wrong with [her.]”201 Mr. Self asked, “if [Ms. O’Neal] was punched in the

chest, would [she] simply cave in and fall down?”202 Mr. Self certainly could have chosen a better

way to express himself. But his comments are not direct evidence of retaliation or retaliatory

intent. No rational juror could conclude otherwise. Mr. Self’s comments make no mention of Ms.

O’Neal’s discrimination reports. All his comments are geared toward evaluating Ms. O’Neal’s

ability to perform the physical requirements for either the security officer position or the mobile-

patrol position. Because the Court finds that no direct evidence links Ms. O’Neal’s not receiving

the mobile-patrol position and her engaging in protected conduct, the Court turns to the McDonnell

Douglas test.

            Ms. O’Neal has not produced evidence that would allow a rational juror to conclude that

there was a causal connection between her protected reporting and her not getting the mobile-

patrol position. Ms. O’Neal first applied for the mobile-patrol position in May 2016.203 She

applied again in June 2016.204 It is undisputed that she did not get an interview based on either


199
      Id. at 865.
200
      Ex. 1 to Defs.’ Mot. for Summ. J. (Doc. 14-1) at 51:1–12.
201
      Id. at 86:10–14.
202
      Id.
203
      Id. at 49:3–9.
204
      Id.

                                                           33
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 34 of 41




application.        Importantly, Ms. O’Neal did not make any claim of disability discrimination

(protected activity) until June 22, 2016, when she contacted a LRSD human resources

representative.205 To be clear, then, Ms. O’Neal was denied an interview for the mobile-patrol

position before she ever engaged in protected activity. The Eighth Circuit makes clear that

“alleged retaliation which precedes protected conduct cannot logically be used to show causation

because a prior event cannot be caused by a later event.”206 And it is not like she was re-scored or

re-evaluated every time she applied. While it is true that Ms. O’Neal was also denied interviews

after her protected reporting, no rational juror could casually connect those denials to her protected

reporting. The undisputed evidence is that the LRSD acted the same way after the protected

reporting as it acted before the protected reporting. There’s no evidence of any course change

from the LRSD because of the reporting.

           Ms. O’Neal cannot satisfy her prima facie burden. No rational juror could conclude

otherwise. Accordingly, the Court grants summary judgment to Defendants on Ms. O’Neal’s

ADA, RA, and ACRA retaliation claims.


           E. Retaliation under the FMLA

           Ms. O’Neal’s FMLA retaliation claim cannot survive summary judgment. Without direct

evidence of retaliation, courts analyze FMLA claims under the McDonnell Douglas burden-

shifting framework.207 “To establish a prima fac[i]e case of FMLA retaliation, [Ms. O’Neal] ‘must

show that: 1) she engaged in protected conduct; 2) she suffered a materially adverse employment

action; and 3) the materially adverse action was causally linked to the protected conduct.’”208


205
      See supra note 54.
206
      Stewart v. Independent School Dist. No. 196, 481 F.3d 1034, 1044 (8th Cir. 2007).
207
      Sisk v. Picture People, Inc., 669 F.3d 896, 899 (8th Cir. 2012).
208
      Id. at 900 (quoting Wierman v. Casey’s Gen. Stores, 638 F.3d 984, 999 (8th Cir. 2011)).

                                                            34
        Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 35 of 41




Thus, to defeat summary judgment, Ms. O’Neal must make a facial showing that she exercised her

FMLA rights, she suffered an adverse employment action, and that there was a causal connection

between her exercise of rights and the adverse employment action.

       Ms. O’Neal argues that Mr. Self’s comments constitute direct evidence of FMLA

retaliation. In this context, direct evidence would expressly show a link between the FMLA leave

and an adverse employment decision. Put another way, it would be evidence that showed that the

decision not to interview Ms. O’Neal (and ultimately not to give her the job) was at least in part

motivated by the fact that Ms. O’Neal took FMLA leave. Mr. Self’s unfortunate comments don’t

fit the bill. The comments were about the effect of Ms. O’Neal’s disability itself, not about her

taking FMLA leave.      Ms. O’Neal’s argument essentially collapses the distinction between

disability discrimination and FMLA retaliation. In short, Mr. Self’s comments are not direct

evidence of retaliation or retaliatory intent. No rational juror could conclude otherwise. As a

result, the Court turns to the McDonnell Douglas test.

       Ms. O’Neal meets the first two elements of her prima facie case: she took FMLA leave and

she didn’t get the mobile-patrol position. But Ms. O’Neal fails to produce or point to any record

evidence that would allow a rational juror to find a causal connection between the LRSD’s decision

not to interview Ms. O’Neal and Ms. O’Neal taking FMLA leave. Ms. O’Neal’s strongest

argument is that the temporal proximity between the date she took leave (March 31, 2016) and the

time she was denied an interview (May 16, 2016 at the earliest) raises the inference that the

LRSD’s decision was motivated by her leave. Eighth Circuit precedent, however, requires more

than temporal proximity to get past summary judgment in a case like the one at bar. “Generally,

more than a temporal connection between the protected conduct and the adverse employment




                                               35
             Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 36 of 41




action is required to present a genuine factual issue on retaliation.”209 “[F]or temporal proximity

alone to be sufficient, ‘the temporal proximity must be very close.’”210 The Eighth Circuit has

held that a period of two weeks between protected activity and an adverse employment action was

close enough, “but barely so.”211 The Eighth Circuit has also held that one month between

protected activity and an adverse employment action was not close enough.212

            The Eighth Circuit “looks to the date an employer knew of an employee’s use . . . of FMLA

leave, not the date it ended.”213 The time between Ms. O’Neal taking FMLA leave and the LRSD’s

decision not to interview her was at least a month and a half.214 So something more is necessary.

The only thing Ms. O’Neal could arguably point to here is Mr. Self’s comments. But, as discussed

above, those comments are not about FMLA leave and do not raise the specter of retaliation for

taking FMLA leave. Ms. O’Neal has failed to establish a causal nexus between her FMLA leave

and the LRSD’s hiring decision. No rational juror could conclude otherwise. The Court therefore

grants summary judgment to the Defendants, both in their individual and official capacities, on

Ms. O’Neal’s FMLA retaliation claims as they relate to the mobile-patrol position.


            F. Termination as Disability Discrimination under the ADA, RA, and ACRA

            Ms. O’Neal contends that the LRSD terminated her because of her disability. To get past

summary judgment on this claim, Ms. O’Neal must produce evidence that would allow a rational

juror to conclude that “she (1) is disabled within the meaning of the ADA, (2) is a qualified


209
      Id. (quoting Kiel v. Select Artificials, Inc. 169 F.3d 1131, 1136 (8th Cir. 1999)).
210
      Id. (quoting Hite v. Vermeer Mfg. Co., 446 F.3d 858, 866 (8th Cir. 2006)).
211
      Smith v. Allen Health Sys., Inc., 302 F.3d 827, 833 (8th Cir.2002).
212
      Smith v. Fairview Ridges Hosp., 625 F.3d 1076, 1088 (8th Cir. 2010).
213
      Sisk, 669 F.3d at 900.
214
      This time is based on the date Ms. O’Neal’s FMLA leave began, March 31, 2016, and the date the mobile-patrol
      position was first posted, May 15, 2016. Of course, it is likely that more time passed between the job posting and
      the time an actual decision was made, but for the purposes of summary judgment the Court is using this time span.

                                                              36
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 37 of 41




individual under the ADA, and (3) has suffered an adverse employment action because of her

disability.”215 Ms. O’Neal can show a disability and an adverse employment action. But, as with

Ms. O’Neal’s other disability discrimination claims, this claim fails because no rational juror could

conclude that Ms. O’Neal could perform the essential functions (the ability to quickly mobilize to

and intervene in physical altercations) of either the position she held at the time of her termination

or the mobile-patrol position.

           Moreover, Ms. O’Neal cannot present evidence that she could have performed arguably

the most essential function of any job: the ability to show up. Recall that it is undisputed that Ms.

O’Neal missed the entire 2016-17 school year, and, because of her June 2017 car wreck, she could

not tell the LRSD when (or whether) she could (or would) ever return to work. The LRSD ended

up giving Ms. O’Neal over 39 weeks of leave as a reasonable accommodation under the ADA in

addition to the 12 weeks of FMLA leave she used. Additionally, indefinite leave was not

reasonable. The Eighth Circuit, unsurprisingly, holds that “regular attendance at work is an

essential function of employment.”216 Consequently, no rational juror could conclude that Ms.

O’Neal was a qualified individual under the ADA. The Defendants are entitled to summary

judgment on Ms. O’Neal’s disability discrimination claims related to her termination.


           G. Termination as Failure to Accommodate under the ADA and RA

           Likewise, Ms. O’Neal’s failure-to-accommodate claim fails for the same reasons stated in

the preceding section. To make out a prima facie case of failure to accommodate, Ms. O’Neal

must put on at least some evidence that she was a “qualified individual” under the ADA. For the




215
      Walker, 737 F.3d at 1216. As mentioned above, claims brought under the RA and the ACRA are analyzed under
      the same framework as claims brought under the ADA. See supra note 194.
216
      Luco, 521 F.3d at 849; see also Lipp v. Cargill Meat Sols. Corp., 911 F.3d 537, 544 (8th Cir. 2018).

                                                           37
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 38 of 41




reasons already discussed above, no rational juror could conclude that Ms. O’Neal was a qualified

individual under the ADA and RA. The Court therefore grants summary judgment to Defendants

on Ms. O’Neal’s failure-to-accommodate claim as it relates to her termination.


           H. Termination as Retaliation under the ADA, RA, and ACRA

           Ms. O’Neal brings retaliation claims related to her termination. Ms. O’Neal’s Complaint

only references the ADA, RA, and ACRA with respect to her termination.217 As discussed in

section D, the ADA protects employees from retaliation by their employers if the employee “has

opposed any act or practice made unlawful by this chapter or because such individual made a

charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing

. . . .”218 The Court cannot confidently say that it knows what protected activity Ms. O’Neal is

relying on for this claim. If it is the protected reporting she made in 2016, then the Court

incorporates its analysis and reasoning from section D above to conclude that Ms. O’Neal cannot

show a causal relationship between her reporting activity and her termination. If her claim is that

she was retaliated against because she requested further leave as a reasonable accommodation

under the ADA, no evidence in the record supports a causal relationship between her request and

her termination. Thus, summary judgment is appropriate on that theory as well.

           Even if Ms. O’Neal could make out a prima facie case, her retaliation claims would still

fail. “If the plaintiff establishes a prima facie case, the burden then shifts to the defendant to show

a ‘non-retaliatory reason for the adverse employment action.’”219 In an August 29, 2017 letter to

Ms. O’Neal, Little Rock School District Superintendent Michael Poore enumerated sixteen points



217
      Pl.’s Compl. (Doc. 1) ¶¶ 40–45.
218
      Walker, 737 F.3d at 1218 (quoting 42 U.S.C. § 12203(a)).
219
      Lors, 746 F.3d at 867 (quoting Green v. Franklin Nat. Bank of Minneapolis, 459 F.3d 903, 914 (8th Cir. 2006)).

                                                          38
              Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 39 of 41




that informed his decision to recommend that Ms. O’Neal be terminated.220 The letter chronicled

Ms. O’Neal’s extended absence from work.221 The letter noted that Ms. O’Neal’s most recent

medical updates included a statement from Ms. O’Neal’s physician indicating that Ms. O’Neal

was “unable to return to work until further notice.”222 Upon receiving the letter, Ms. O’Neal

requested a personnel hearing in front of the LRSD Community Advisory Board.223 At that

hearing, the Board announced true findings for each reason Mr. Poore enumerated in the letter.224

Johnny Key, the Arkansas Commissioner of Education, accepted the Board’s recommendation that

Ms. O’Neal be terminated based on her inability to attend work and to provide a reliable date on

which she could return.225 The LRSD has come forward with a legitimate, non-discriminatory

reason for Ms. O’Neal’s termination. An employer has legitimate grounds to part ways with an

employee who shows no signs of being able to perform her work on a regular basis.

            With the ball back in her court to establish pretext, Ms. O’Neal’s only response seems to

be that she would not have taken an extended absence had she been given the mobile-patrol

position.226 Then, her argument continues, because her first absence would have been short, she

would have been entitled to additional leave (FMLA or otherwise) after her car wreck and would

thus not have been terminated. Even if all of that were true, it would not constitute evidence of

pretext with respect to her termination. That is, even if the termination was the indirect knock-on




220
      Ex. 3 to Defs.’ Mot. for Summ. J. (Doc. 14-3) at 1–3.
221
      Id.
222
      Id. at 3.
223
      Ex. 4 to Defs.’ Mot. for Summ. J. (Doc. 14-4) at 1.
224
      Id. at 1–4.
225
      Ex. 5 to Defs.’ Mot. for Summ. J. (Doc. 14-5).
226
      Pl.’s Resp. to Statement of Facts (Doc. 25-2) ¶¶ 19–28.

                                                              39
            Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 40 of 41




result of not getting the mobile-patrol position, that doesn’t show that the reason given for

termination was pretextual.

           Because Ms. O’Neal provides no evidence whatsoever to rebut Defendants’ legitimate,

non-discriminatory reason for Ms. O’Neal’s termination, her retaliation claims cannot move

forward to trial. At bottom, no rational juror could conclude that the LRSD terminated Ms. O’Neal

because she engaged in any protected activity. The Court therefore grants summary judgment to

Defendants on Ms. O’Neal’s claims as they relate to her termination and retaliation under the

ADA, RA, and ACRA.


           I. Termination as Retaliation Under the FMLA

           Even if Ms. O’Neal’s Complaint asserts a claim that Defendants terminated her

employment because she took FMLA leave, this claim would fail.227 Recall that, to survive

summary judgment, Ms. O’Neal must produce some evidence showing that she exercised her

FMLA rights, that she suffered an adverse employment action, and that there was a causal

connection between her exercise of rights and the adverse employment action. Ms. O’Neal has

established that she took FMLA leave and was terminated. This showing satisfies two of the three

requisites. But she provides no evidence upon which a rational juror could conclude that her

termination was causally linked to her FMLA leave. Recall, Ms. O’Neal’s FMLA leave began on

March 31, 2016 and was exhausted by August 29, 2016.228 She was terminated on October 20,

2017––over a year after her FMLA leave ended.229 There’s nothing to link the two events causally

together—certainly not temporal proximity.



227
      The Court doubts that Ms. O’Neal brings this claim as Count III of the Complaint does not mention the FMLA.
228
      See supra notes 12, 21.
229
      See supra note 140.

                                                         40
        Case 4:18-cv-00524-LPR Document 37 Filed 07/27/21 Page 41 of 41




       Ms. O’Neal once again points to Mr. Self’s comments about her disability. As discussed

above, those comments aren’t about her decision to take FMLA leave. In any event, Mr. Self did

not make the ultimate termination decision.     Ms. O’Neal also falls back on her derivative

argument—that is, the termination would not have occurred if she had received the mobile-patrol

position in the summer of 2016 and that she didn’t receive the mobile-patrol position because of

her taking FMLA leave. This type of derivative argument is not legally sound. Whether the LRSD

terminated Ms. O’Neal as retaliation for taking FMLA leave is a different analytic question from

whether the LRSD’s earlier decision not to give her the mobile-patrol position was lawful.

       The Court therefore grants summary judgment to Defendants on Ms. O’Neal’s claims as

they relate to her termination and retaliation under the FMLA.


                                        III. Conclusion

       Defendants’ Motion for Summary Judgment is GRANTED in its entirety.

       IT IS SO ORDERED this 27th day of July 2021.


                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE




                                               41
